ICJ_011_USNationalsMorocco_FRA_USA_1951-06-25_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE AUX DROITS
DES RESSORTISSANTS
DES ETATS-UNIS D’AMERIQUE

AU MAROC
(FRANCE / ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 25 JUIN 1951

1951

. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING RIGHTS OF
NATIONALS OF THE UNITED STATES
OF AMERICA IN MOROCCO
(FRANCE / UNITED STATES OF AMERICA)

ORDER OF JUNE 25th, 1951

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire relative aux droits des ressortissants
des États-Unis d'Amérique au Maroc, Ordonnance du
25 juin 1051: C. I. J. Recueil 1951, p. 86.»

This Order should be cited as follows :

' “Case concerning rights of nationals of the United States
of America in Morocco, Order of June 25th, 1957:
I.C. J. Reports 1957, p. 86.”

 

No de vente: 61
Sales number

 

 

 
86

INTERNATIONAL COURT OF JUSTICE

YEAR 1951

Order made on June 25th, 1951

CASE CONCERNING RIGHTS OF
NATIONALS OF THE UNITED STATES
OF AMERICA IN MOROCCO

(FRANCE / UNITED STATES OF AMERICA)

The Acting President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 62 of the Rules of Court,

having regard to the Application, dated the 27th day of October,
1950, and filed with the Registry of the Court the 28th day of
October, 1950, whereby the Government of the French Republic
instituted proceedings against the United States of America
concerning the rights of nationals of the United States in Morocco,

having regard to the Order made by the Court on November 22nd,
1950, fixing the time-limits for the presentation of the Memorial
by the Government of the French Republic, of the Counter-
Memorial by the Government of the United States of America,
and also of the Reply and the Rejoinder by these Governments,

having regard to the Memorial filed by the Government of
the French Republic within the time fixed ;

Whereas on the 21st day of June, 1951, that is to say within
the time fixed for the filing of the Counter-Memorial, the Govern-
ment of the United States of America filed a document entitled
“Preliminary Objection” ;

>

1951
June 25th
General List:
No. i
ORDER OF 25 VI 5I (U.S. NATIONALS IN MOROCCO) 87

Whereas, accordingly, under Article 62, paragraph 3, of the
Rules of Court, the proceedings on the merits are suspended
and the Party against whom the Objection is directed may present,
within a time-limit to be fixed by the Court, or by the President
if the Court is not sitting, a written statement of its observations
and submissions :

Fixes Monday, the 6th of August, 1951, as the time-limit within
which the Government of the French Republic may present a
written statement of its observations and submissions in regard
to the Objection lodged by the Government of the United States
of America.

Done in French and English, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-fifth day of June,
one thousand nine hundred and fifty-one, in three copies, of
which one will be placed in the Archives of the Court and the
others will be transmitted to the Governments of the French
Republic and of the United States of America, respectively.

(Signed) J. G. GUERRERO,
Acting President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
